Citation Nr: 0114554	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and a psychiatrist


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the VARO 
in Baltimore which denied service connection for PTSD.  


FINDING OF FACT

The veteran suffered sexual trauma in service that has 
resulted in her having PTSD.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 
32,807-32,808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  
See 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).

The United States Court of Appeals for Veterans Claims 
(Court) has acknowledged the VA's adoption of the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM--IV), 
effectively shifting the diagnostic criteria from an 
objective standard to a subjective standard.  See 61 Fed. 
Reg. 52,695-52,702 (1996) (amending 38 C.F.R. §§ 4.125 and 
4.126) see also Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991) (where the law or regulations change while the case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary).  "The criteria 
now require exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A more 
susceptible individual may have PTSD based on exposure to a 
stressor that would not necessarily have the same effect on 
'almost anyone.'  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional."  Cohen, 10 Vet. App. at 153 
(Nebeker, Chief Judge, concurring).  

The Court also noted that, where "there has been an 
'unequivocal' diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Id.  If there 
is a question as to whether the report of examination is in 
accord with applicable DSM criteria, the report must be 
returned for further clarification as needed.  Id.

In the present case, the veteran did not engage in combat 
with the enemy.  In such a case, the record must contain 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of Section 
1154(b).  Clyburn v. West, 12 Vet. App.  296, 303 (1999); 
Cohen, 10 Vet. App. at 138.

Resolving doubt in the veteran's favor, the Board finds in 
this case that the evidence supports entitlement to service 
connection for PTSD.  More than one VA examiner has given a 
diagnosis of PTSD.  The various examiners therefore have 
agreed on that diagnosis and they have related the diagnosis 
to the veteran's report of sexual trauma in service.  The 
only remaining matter for consideration then goes to the 
occurrence of the claimed in-service stressor.  

The veteran's service medical records are without reference 
to sexual trauma having been sustained by the appellant.  
However, there are reports of VA outpatient visits on 
periodic occasions beginning in 1998.  At the time of one 
visit in late April 1998, it was stated the veteran met the 
criteria for PTSD related to multiple childhood traumas and 
sexual assault in the military.  She reported unwanted 
memories of the events on a daily basis, and claimed that at 
times she felt "paralyzed as a result."  Psychological 
testing done in May 1998 reportedly suggested a diagnosis of 
PTSD.  

The appellant was accorded a PTSD examination by VA in March 
1999.  Past medical history included no psychiatric 
hospitalizations.  She stated she had started her treatment 
with a psychologist in the spring of 1998.  The veteran 
related that she was sexually abused as a child beginning at 
age 8.  She stated she was fondled by another adult.  She 
added that a distant relative exposed himself to her on one 
occasion.  She further indicated that she was raped in the 
military at age 19 by two male "friends."  She added that on 
another occasion one of her co-workers while in the military 
exposed himself to her.  Findings were recorded and the 
examiner stated that "I think the patient meets the criteria 
of post-traumatic stress disorder and also major depressive 
disorder..."

A February 2000 psychiatric evaluation update from a VA 
psychiatrist shows that the veteran reported chronic "stress-
related symptoms" for the previous 12 years.  She reported 
having been fondled by an adult male neighbor at age 8.  She 
again described the episode when a relative exposed himself 
to her, but she stated she was not believed when she told her 
family about the incident.  She claimed that six years later 
it was found that the individual had exposed himself to 
others as well and family members acknowledged her 
experiences, but still were not very supportive.  She stated 
she did not experience symptoms related to these incidents, 
but she indicated that it was "bothersome and puzzling that 
no adults responded to the situation."  The military trauma 
reportedly occurred at age 19.  She stated that she reported 
the incident to her commanding officer who told the soldiers 
to pay for the door they broke down to her room and stay away 
from her.  She was afraid of mentioning the rape incident to 
the officer because at the time (mid-1970's) she believed her 
credibility would be questioned.  She gave the names of the 
two soldiers who raped her and the psychiatrist noted that 
"we were able to confirm with the base that these men were in 
the base at the time the reported rape incident took place."  
She was described as really upset and anxious when talking 
about the episode.  She stated that thoughts of the incident, 
social isolation, difficulty with intimacy, compulsive 
behavior, and depression had been exacerbated for the past 
five years with the progressive decline in her social and 
occupational functioning.

The examiner stated that the veteran met the criteria for 
PTSD related to sexual assault in the military.  It was 
indicated that she reported unwanted memories of events on a 
daily basis.  She also reported intense psychological 
distress and exposure to reminders of the events.  
Additionally, she reported physiological reactivity, rapid 
breathing, racing heart, and feeling paralyzed.  She also 
engaged in avoidant behaviors.  She reported frequent 
dissociative episodes when confronted with stressful 
situations and she also reported difficulty concentrating 
most of the time.  Hypervigilance was also noted.  She 
reportedly began weekly individual therapy with a VA 
psychiatrist eight months previously.  She was described as a 
credible historian, and the confirmation of the presence of 
the soldiers on the same base where she was stationed at the 
time of the reported incident, in the opinion of 

the examiner, added credibility to her statements.  It was 
the opinion of the treatment team that she had PTSD related 
to the rape while on active duty.  The Axis I diagnosis was 
PTSD.

At the time of a personal hearing before the undersigned in 
April 2001, the psychiatrist who provided the psychiatric 
evaluation update in February 2000 appeared and testified on 
the veteran's behalf.  He stated that he had seen her for 
individual treatment on a weekly basis between sometime in 
1998 and early 2000.  The psychiatrist commented that in his 
opinion the "issues" that happened to the veteran in 
childhood were "relatively resolved" by the time she got into 
the military.  He expressed his opinion that she indeed had 
PTSD which was the result of "her rape in active military 
service."  (Transcript, page 9).

Additional evidence of record includes a May 2001 
communication from a VA physician who stated the veteran had 
been followed since February 2000.  Reportedly, the veteran 
had been severely traumatized in the military and had had 
persistent symptoms including numbing, avoidance of feelings 
related to the traumatic event, intrusive thoughts, de-
realization, anhedonia, restricted affect, and compulsive 
behavior.  The veteran had reportedly been sexually assaulted 
in the military and had repeated intrusive thoughts of the 
sexual trauma.  Although her mental history included abuse, 
she was able to successfully complete her education despite a 
self-described lack of confidence.  It was reported that she 
had no symptoms of anxiety or depression during her 
childhood, with the exception of shyness.  The physician 
stated the veteran "clearly" continued to meet the criteria 
for the diagnosis of severe PTSD.  

Considering the record as a whole, and resolving doubt in the 
veteran's favor, the Board concludes that a grant of service 
connection is warranted.  Although there is no in-service 
evidence documenting the trauma or associated emotional or 
duty-related difficulties, the evidence shows the onset of 
medical and emotional problems not long after separation from 
service.  The recent testimony by the psychiatrist is very 
convincing.  He noted in his psychiatric evaluation update 
dated 

in February 2000 that, after the veteran named the two 
soldiers who reportedly raped her while in service, he was 
able to confirm with the military installation that the men 
were assigned to the base at the time the assault took place.  
He expressed his opinion that the veteran was a credible 
historian and he was a most persuasive witness.  The Board 
does not find any indication in the evidence of record to 
undermine the veteran's credibility.  Additionally, there are 
clear indications in the medical reports that the veteran was 
in fact experiencing PTSD before her separation from service.  
See 38 C.F.R. § 3.303(d) (2000) (service connection may be 
granted for disability first diagnosed after service if the 
evidence establishes that it was incurred in service).  In 
fact, the psychiatrist who testified in April 2001 indicated 
that the veteran had been dealing with PTSD since before her 
separation from service.  Accordingly, the Board finds that 
the evidence supports the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f).

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000) has been enacted during the pendency of 
this appeal.  The VCAA has clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims 
and eliminated the previous requirement that a claim be well 
grounded before VA's duty to assist arises.  Additionally, 
certain notification requirements have been set out by the 
new law.  Nevertheless, given that the Board's decision 
amounts to a grant of the benefit sought by the veteran on 
appeal, the Board finds that further action to comply with 
these new requirements is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1999) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit going to the veteran.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

